          Case 1:16-cr-00396-GHW Document 771 Filed 08/02/21 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
 ------------------------------------------------------------- X            DOC #:
                                                                :           DATE FILED: 8/2/2021
 UNITED STATES OF AMERICA,                                    :
                                                              :
                                                              :
                              -v-                             :
                                                              :               1:16cr-0396-GHW-7
                                                              :
 RICHARD HILL,                                                :                    ORDER
                                               Defendant. :
 ------------------------------------------------------------ :
                                                              X

GREGORY H. WOODS, United States District Judge:

         The remote proceeding currently scheduled in this matter on August 3, 2021 at 12:00 p.m.

will instead take place at 12:30 p.m. The proceeding will take place on the Microsoft Teams

videoconference platform. Parties will receive a Teams calendar invitation from the New York City

Department of Corrections. Members of the public who wish to audit the proceeding may do so

using the following dial-in information: (888) 557-8511; Access Code: 7470200#.



         SO ORDERED.

         Dated: August 2, 2021
                New York, New York
                                                                    __________________________________
                                                                            GREGORY H. WOODS
                                                                           United States District Judge
